DETAILED ACTION
This action is in response to an application filed in the US on 06/29/2020, with an Effective Filing Date of 06/29/2019, in which claims 1-17 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 OCTOBER 2020, 25 NOVEMBER 2020, 02 JUNE 2021, 02 FEBRUARY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when subject to an influent flux greater than about 0.7 ml/min/cm2 the filter element reduces an initial concentration of an organic acid in water by greater than 80%”.  This is a functional property limitation which is not seen as sufficiently detailed to require a specific structure, and is thus indefinite as it is not clear what structure the limitation implies. For instance, it is not clear if the influent flux is relative to the filter macroscale surface area (i.e. of a flat surface of the filter material) or of the porous internal surface area of the total filter material, it is also not recited if the influent flux recited is for the organic acid component or the full solution, and further the solution itself is not particularly limited where the other materials in the solution would clearly effect the filters material to adsorb; further still filter flow geometry is known to play an important part in the filter performance. Other details such as temperature and pressure are also critical and not included. Thus the claim is indefinite.
Claims 9, 10 and 16 recite only limitations which further limit the above functional property limitation of claim 1, but not enough to render it sufficiently definite to imply specific structure, and are thus indefinite for the same reasons as the limitation of claim 1, discussed above.
Claim 11 recites the limitations “small particle lignite” and “large particle lignite”.  The terms “small” add “large” in claim are relative terms which renders the claim indefinite. The terms “small” add “large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “the large particle lignite”.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted to depend from claim 11.
Claims 2-17 are rejected for depending from indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0279696 A1 (hereinafter “Bahm”).
Regarding Claim 1 Bahm discloses a filter element comprising: 
a filter media having a total pore volume and comprising porous filter particles; 
a cationic coating material or other additives [0105]-[0115], or polyethylene/ polypropylene fibers (Claim 11) (where the cationic polymers disclosed [0109], [0110], [0113], [0114] include some of those claimed which are disclosed in the instant specification to be non-porous polymers which may be the non-porous filter material as claimed (instant spec. [0019], [0033], [0034]) and are thus non-porous filter material; and 
a binder [0017], [0121], Examples; 
wherein the total pore volume is greater than about 0.6 mL/g, or greater than about 0.75 mL/g, and/or less than about 2.2 mL/g, [0084]-[0085], [0089]-[0090] and 
With regard to the limitation “where the percentage of the total pore volume provided by epipores is above about 40 %” it is disclosed that the incidence of micropores, i.e. below 2 nm, are low because the filter can be almost entirely meso and macro pores (i.e. pores 2-50nm and over 50 nm) [0087] and that it has been found that a low incidence of micropores improves filtration of microorganisms [0069] and that pores of 4-6 nm have a low pore volume [0086], and thus the only claimed feature not specifically disclosed is the volume of epipores measuring from 2 to less than 4 nm. However, as it is clear from the above that the pore volume, absolute and relative, of pores of micro, vs meso, vs macro size effects the resulting filtration properties and would thus be a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore volume percentage of the total pore volume which is epipores, i.e. larger than 5 nm, including those within the scope of the present claims, so as to produce desired end results.
With regard to the limitation “when subject to an influent flux greater than about 0.7 ml/min/cm2 the filter element reduces an initial concentration of an organic acid in water by greater than 80%”, as detailed in the 112(b) rejection above, this is a functional property limitation which is not seen as sufficiently detailed to require a specific structure, and as such are not further limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Bahm thus discloses the same composition as that recited in claim 1.  Since the composition is the same as the composition recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter element disclosed by Bahm inherently has the same properties as the filter element recited in claim 1.  Specifically, it is asserted that the filter element may be operated such that “when subject to an influent flux greater than about 0.7 ml/min/cm2 the filter element reduces an initial concentration of an organic acid in water by greater than 80%”. See MPEP 2112.01.
Regarding Claim 2-3 Bahm discloses the filter element according to claim 1, wherein the filter media has a total pore volume is greater than about 0.6 mL/g, or greater than about 0.75 mL/g, and/or less than about 2.2 mL/g, [0084]-[0085], [0089]-[0090], and wherein [0087] - low to no micropore – “The ratio of the sum of the mesopore and macropore volumes to the total pore volume may be …most preferably between about 0.7 and about 1.” And thus includes a range having no or almost no micro pores i.e. where the ratio of the sum of the mesopore and macropore volumes to the total pore volume is about 1. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bahm ranges that corresponds to the claimed ranges.  In re Malagari, 182 USPQ 549 (CCPA 1974). 
Regarding Claim 4-5 Bahm discloses the filter element of claim 1, wherein the non-porous filter material comprises a cationic compound, wherein the cationic compound may comprise polyvinylamine, poly(N-methylvinylamine), polyallylamine, polyallyldimethylamine, polydiallylmethylamine, polydiallyldimethylammonium chloride, polyvinylpyridinium chloride, poly(2-vinylpyridine ), poly( 4-vinylpyridine ), polyvinylimidazole, poly( 4-aminomethylstyrene ), poly( 4-aminostyrene ), pol yviny 1( acrylamide-co-dimethy laminopropylacry lamide ), and polyvinyl(acrylamide-co-dimethyaminoethylmethacrylate ) [0109].  
Regarding Claim 6-8 Bahm discloses the filter element of claim 1, wherein the filter media may be “partially or wholly bonded by a polymeric binder or other means to form an integral structure”[0017] and done so by molding via being placed in a mold and subject to an elevated temperature to shape the media into the solid body, wherein the elevated temperature is sufficient to melt the binder (see Examples such as [0124]). It is further noted that limitations to the means by which the filter is formed are product by process limitation; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. 
Regarding Claim 9 Bahm discloses the filter element of claim 1, and with regard to the limitation “wherein the organic acid is selected from one or more of humic acid, fulvic acid, or tannic acid and combinations thereof”, as detailed in the 112(b) rejection above, this is a functional property limitation which is not seen as sufficiently detailed to require a specific structure, and as such are not further limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Bahm thus discloses the same composition as that recited in claims 1 and 9.  Since the composition is the same as the composition recited in claims 1 and 9, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter element disclosed by Bahm inherently has the same properties as the filter element recited in claims 1 and 9.  Specifically, it is asserted that the filter element may be operated such that “wherein the organic acid is selected from one or more of humic acid, fulvic acid, or tannic acid and combinations thereof”. See MPEP 2112.01.
Regarding Claim 10 Bahm discloses the filter element of claim 1, with regard to the limitation “wherein the initial concentration of organic acid is between 100 ppm and 10 ppm.”, as detailed in the 112(b) rejection above, this is a functional property limitation which is not seen as sufficiently detailed to require a specific structure, and as such are not further limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Bahm thus discloses the same composition as that recited in claims 1 and 10.  Since the composition is the same as the composition recited in claims 1 and 10, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter element disclosed by Bahm inherently has the same properties as the filter element recited in claims 1 and 10.  Specifically, it is asserted that the filter element may be operated such that “wherein the initial concentration of organic acid is between 100 ppm and 10 ppm.”. See MPEP 2112.01.
Regarding Claim 14 Bahm discloses the filter element of claim 1, wherein the binder is LDPE [0124] i.e. a thermoset polymer. 
Regarding Claim 17 Bahm discloses the filter element of claim 1, further comprising a filter housing (Abstract, Fig. 1).  

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0279696 A1 (hereinafter “Bahm”) further in view of Cronauer et al., The Beneficiation of Martin Lake Texas Lignite Fuel, Vol. 71(1), 1992, pages 65-73. (hereafter “Cronauer”, provided in the IDS dated 11/25/2020).
Regarding Claim 11 Bahm discloses the filter element of claim 1, but does not disclose wherein the porous filter particles comprise about 20 % by weight of small particle lignite and about 80% by weight of large particle lignite.
However Cronauer discloses a filter material wherein the porous filter particles comprise small particle lignite and large particle lignite (pg. 66, Table 2). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Bahm use both small and large particle size lignite as disclosed by Cronauer because this invoels the simple substitution of known activated carbon material sources.
Further, it would have been obvious to combine activated carbon type sources/lignite of different sizes at different proportions in order to increase the types of particles to capture different contaminates. Further the relative amounts of each different size material would clearly effect the resulting product obtained and thus is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate relative amounts of each different size lignite material including those within the scope of the present claims, so as to produce desired end results.
Regarding Claim 12 Bahm in view of Cronauer discloses the filter element of claim 11, wherein the large particle lignite comprises particles sieved to a size of 40x80 (Cronauer pg. 6, Table 2, second size distribution).
Regarding Claim 13 Bahm in view of Cronauer discloses the filter element of claim 11, wherein Bahm discloses the carbon particles are activated by heating in a reducing atmosphere ([0069], [0092]).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Bahm in view of Cronauer by treating the lignite particles are activated by heating in a reducing atmosphere, in order to provide an adsorption of a larger number of microorganisms Bahm [0069].
Regarding Claim 16 Bahm in view of Cronauer discloses the filter element of claim 12, and with regard to the limitation “wherein, when the influent flux is greater than about 1.4 ml/min/cm2 , the filter element reduces an initial concentration of the organic acid by greater than 90%”, as detailed in the 112(b) rejection above, this is a functional property limitation which is not seen as sufficiently detailed to require a specific structure, and as such are not further limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Bahm thus discloses the same composition as that recited in claims 1 and 16.  Since the composition is the same as the composition recited in claims 1 and 16, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter element disclosed by Bahm inherently has the same properties as the filter element recited in claims 1 and 16.  Specifically, it is asserted that the filter element may be operated such that “wherein, when the influent flux is greater than about 1.4 ml/min/cm2 , the filter element reduces an initial concentration of the organic acid by greater than 90%”. See MPEP 2112.01.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0279696 A1 (hereinafter “Bahm”) further in view of US 2013/0032529 (hereinafter “Hassler”).
Regarding Claim 15 Bahm discloses the filter element of claim 14, but does not disclose wherein the thermoset polymer comprises Ultra High Molecular Weight Polyethylene. 
However Hassler discloses a similar binder bonded particle filter block wherein the binder may be ultra-high molecular weight polyethylene ([0008]-[0010], [0138]).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter element of Bahm by substituting for the binder ultra-high molecular weight polyethylene as used by Hassler because this involves the simple substitution of known polyethylene binders for bonded particle filter blocks to obtain the predictable result of bonded filter blocks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773